356 F.3d 1336
Jason RAMIREZ, Plaintiff-Appellee,v.PROGRESSIVE PREFERRED INSURANCE COMPANY, Defendant-Appellant.
No. 02-12274.
United States Court of Appeals, Eleventh Circuit.
January 13, 2004.

Michael Lawrence Morgan, Shur, McDuffie, Brockman & Levielle, Atlanta, GA, Laurence J. Rabinovich, New York City, for Defendant-Appellant.
Gus L. Wood, Wood, Odom & Edge, P.A., Newnan, GA, for Plaintiff-Appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 00-00143-CV-JTC-3); Jack T. Camp, Judge.
Before ANDERSON, BIRCH and BARKETT, Circuit Judges.
PER CURIAM:


1
The procedural history, facts, and issues in this case are contained in our previous opinion, which certified dispositive questions of state law to the Georgia Supreme Court. Ramirez v. Progressive Preferred Insurance Co., 321 F.3d 1055 (11th Cir. 2003). We thank that Court for promptly and thoroughly answering the questions. In accordance with the decision of the Supreme Court of Georgia, Progressive Preferred Insurance Co. v. Ramirez, 277 Ga. 392, 588 S.E.2d 751 (Ga.2003), the judgment of the district court is


2
AFFIRMED.